DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2006/0000808 A1) in view of Izumi et al. (US 6,022,400 A) and Hsu et al. (US 2004/0067640 A1).
Seki discloses a polishing liquid comprising: 

permanganate ions [0073] (A permanganate is the general name for a chemical compound containing the manganate(VII) ion, (MnO – 4) ); and
a cellulosic surfactant, carboxymethyl cellulose [0097]
 wherein [0106] The pH value of the polishing solution at the time of being used in polishing is, preferably, 2 to 14.
It is noted that Seki does not expressly disclose the polishing liquid has a pH of 5 or more and 11 or less, however, Seki discloses a pH range overlapping applicant’s claimed range. 
Overlapping ranges are held obvious.
Seki discloses [0100] In other words, an amount of at least one of the surfactant and the hydrophilic polymer to be added is, as an entire amount, preferably 0.001 to 10 g, more preferably 0.01 to 5 g and, particularly preferably, 0.1 to 3 g in 1 L of the polishing solution. The amount overlaps applicant’s claimed range of claim 4.
[0109] An average grain diameter of the abrasive grains is, preferably, 5 to 1000 nm, range overlapping applicant’s claimed range in claim 5. Applicant did not show any unexpected result in measuring the abrasive grain size 50% cumulative volume percentage of 0.1 pm or more and 5.0 pm or less in a particle size distribution determined by a laser diffraction/scattering method as opposed to the diameter of the abrasive grains measurement. Overlapping ranges are held obvious.
It is noted that Seki is silent about the species of carboxymethyl cellulose with a degree of etherification of the carboxymethyl cellulose or the derivative thereof is in a range of 0.2 to 1.0.

It is noted that Seki is silent about manganese dioxide (MnO2) abrasive grains having a zeta potential -28 mV to -100mV.
Izumi discloses Surfaces of substrates, typically semiconductor device substrates, are polished with a polishing agent comprising polishing abrasive grains of a metal oxide (e.g. cerium oxide, zirconium oxide or manganese oxide) having a hydrophilic surface and a surface potential ( zeta potential) of not more than 50 mV at pH 7 in absolute value, preferably polishing abrasive grains having hydrophilic groups, preferably hydroxyl groups, at the extremities and then cleaned with an aqueous cleaning solution comprising pure water. The polishing abrasive grains remaining on the polished substrate surface can be removed to a satisfactory degree therefrom by simple cleaning using the aqueous cleaning solution only (abstract).
That is, polishing agents Nos. 1 to 4 were prepared by mixing silicon oxide grains (surface potential ( zeta potential) at pH 7:-23 mV), cerium oxide grains (surface potential ( zeta potential) at pH 7:-35 mV), zirconium oxide grains (surface potential ( zeta potential) at pH 7:-42 mV) or manganese oxide grains (surface potential ( zeta potential) at pH 7:-28 mV), each of 
The reference of Hsu is only relied on to teach manganese oxide usually designates (MnO.sub.2) in the art of CMP.
Hsu discloses [0029] The copper CMP processes included in the first and subsequent process cycles including copper deposition followed by copper CMP according to the present invention are preferably carried out using an abrasive polishing slurry optionally including additives such as oxidizing agents, complexing agents, and corrosion inhibitors for polishing a copper containing semiconductor wafer surface. Suitable oxidizing agents for polishing copper include hydrogen peroxide (H.sub.2O.sub.2) and peroxy containing compounds such as peroxides and percarbonates. Preferably, the abrasive polishing slurry includes abrasive particles including at least one of silica (SiO.sub.2), alumina (Al.sub.2O.sub.3) ceria (CeO.sub.2) , titania (TiO.sub.2) , zirconia (ZrO.sub.2), magnesia (MgO) , and manganese oxide (MnO.sub.2) , or combinations thereof for use as abrasive agents. For example, abrasive particles included in conventional slurries suitably comprise about 5 weight percent to about 30 weight percent of the polishing fluid. Preferably, a conventional rinsing process with deionized water including a spin-spray configuration is carried out following each CMP process prior to an electrodeposition step to ensure removal of slurry and polishing residue prior to carrying out a subsequent electrodeposition process.
In other words Hsu appears to suggest that MnO.sub.2 is conventionally called manganese oxide in the art of polishing. Therefore, It would have been obvious to one of 
Therefore, It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the composition of Saki by using the manganese oxide particle abrasives of Izumi because Izumi teaches the advantage of doing so.
One of ordinary skill in the art would have been motivated to modify the composition of Saki by using the manganese oxide particle abrasives of Izumi in order to obtain the capability of removing polishing abrasive grains remaining on the surface of a polished substrate to a satisfactory degree by simple cleaning using an aqueous cleaning solution comprising pure water after polishing the substrate surface, desirable for simplicity and for avoiding more complicated rinse methods and chemicals for post CMP cleaning.


The affidavit provided by the applicant on 5/6/21 does not establish unexpected results because the data presented does not show the C/Si polishing rate ratio increasing again when the degree of etherification drop below the lower end point of 0.2 claimed by the applicant. In addition the zeta potential and particle size are not held constant to prove that the desired polishing effect is due to, and only to, the degree of etherification, in addition the data shown covers a pH value of only 8, not the whole range of 5 to 11 claimed by the applicant. Furthermore, data is shown only for a sodium salt of carboxymethyl cellulose not any or all carboxymethyl celluloses claimed.

Regarding claim 6, the limitation of “wherein the polishing liquid is for use in polishing a silicon carbide substrate” is a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus/composition is intended to be employed does not differentiate the claimed apparatus/composition from a prior art apparatus/composition satisfying the claimed structural limitations.
As to claims 11, 13, Seki teaches “[0099] An amount of at least one of the surfactant and the hydrophilic polymer to be added is preferably 0.001 to 10 g, more preferably 0.01 to 5 g and, particularly preferably, 0.1 to 3 g on the basis of an entire amount of 1000 ml made up with a metal oxidizing agent, a metal-oxide dissolving agent, a protective-film forming agent, a surfactant and water, at the time of using the polishing solution for metal in a state of being diluted with water or an aqueous solution. When such compounding amount is less than 0.001 g, an addition effect of the surfactant is not likely to be exhibited and, when it is more than 10 g, the CMP speed is likely to be reduced. Further, a weight average molecular weight of at least one of the surfactant and the hydrophilic polymer is, preferably, 500 to 100000 and, particularly preferably, 2000 to 50000”. As a result Seki discloses the range of content of the surfactant polymer overlapping applicant’s claimed range in claim 11. Overlapping ranges are held obvious.

Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2006/0000808 A1) in view of Izumi et al. (US 6,022,400 A) and Hsu et al. (US 2004/0067640 A1) s 1-2, 4-7, 11-12 above, and further in view of Singh et al. (US 2016/0060488).
It is noted that Seki is silent about polishing silicon carbide.
Singh discloses a polishing composition including manganese oxide coated abrasive grains [0040], permanganate ions [0031], and a pH range [0030] overlapping applicant’ claimed range. 
In paragraph [0051] Singh discloses his composition polishes silicon carbide.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to expect the polishing composition of Seki to at least abrade and polish silicon carbide because Singh teaches such a polishing composition can successfully polish silicon carbide because changing the surfactant does not prevent abrasion. The examiner notes that the applicant is only claiming polishing. Applicant does not claim any performance specificity requirement.

Response to Arguments
Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive. The instant office action has been updated and modified in view of Izumi et al. (US 6,022,400 A) and Zhu et al. (US 2004/0067640 A1), in order to address the new amendments to the claims as well as all of applicant’s amendments.
The affidavit provided by the applicant on 5/6/21 does not establish unexpected results because the data presented does not show the C/Si polishing rate ratio increasing again when the degree of etherification drop below the lower end point of 0.2 claimed by the applicant. In .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713 

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713